           Case 1:19-cv-01527-AWI-SAB Document 24 Filed 08/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   KIMBERLY JORDAN,                                    Case No. 1:19-cv-01527-AWI-SAB

11                  Plaintiff,                           ORDER VACATING ALL MATTERS AND
                                                         REQUIRING PARTIES TO FILE
12           v.                                          DISPOSITIONAL DOCUMENTS

13   FCA US, LLC,                                        (ECF No. 23)

14                  Defendant.                           THIRTY DAY DEADLINE

15

16          On September 25, 2019, Plaintiff Kimberly Jordan filed this action in the Superior Court

17 of the State of California for the County of Fresno, alleging a violation of the Song-Beverly

18 Consumer Warranty Act relating to the purchase of an automobile. (ECF No. 1.) On October

19 28, 2019, this action was removed to this Court. (Id.) On July 19, 2021, based on the parties’
20 proffer that a settlement had been reached, and Defendant’s proffer that the parties should be

21 able to reach agreement without Court intervention, the Court directed the parties to further meet

22 and confer regarding finalizing the settlement and file either: dispositional documents; a motion

23 to enforce settlement; or a joint statement describing why the settlement was not enforceable

24 along with a joint request to set a trial date, within thirty (30) days of entry of this order. (ECF

25 No. 22.) The order also specified that if the parties required additional time to confer with the

26 nonparty lender’s counsel, the parties could submit a request setting forth a proffer of good cause
27 to extend the time to confer. (ECF No. 22.)

28          On August 18, 2021, a notice of settlement was filed informing the Court that the parties


                                                     1
            Case 1:19-cv-01527-AWI-SAB Document 24 Filed 08/19/21 Page 2 of 2


 1 have reached a settlement; that once all settlement terms are completed and payment is received

 2 the parties will file a stipulation of dismissal; and that the parties expect to file the dismissal

 3 papers within ninety (90) days. (ECF No. 23.)

 4          Pursuant to Local Rule, the Court is required to fix a date for dispositional documents to

 5 be filed within twenty-one (21) days, absent good cause shown to extend such time. L.R. 160(b).

 6 The Court shall set a deadline of thirty (30) days to complete the terms of the settlement

 7 agreement based on the parties’ previous filings, however, the parties have not made a specific

 8 showing of good cause in their stipulation justifying the need for ninety (90) days.

 9          Accordingly, it is HEREBY ORDERED that:

10          1.      All pending matters and dates are VACATED; and

11          2.      The parties shall file dispositional documents within thirty (30) days of the date

12                  of entry of this order.

13
     IT IS SO ORDERED.
14

15 Dated:        August 19, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
